993 A.2d 469 (2010)
296 Conn. 908
Kristy WILCOX et al.
v.
Daniel S. SCHWARTZ et al.
SC 18607
Supreme Court of Connecticut.
Decided May 5, 2010.
Frank H. Santoro and Jonathan A. Kocienda, Hartford, in support of the petition.
Steven J. Errante and Marisa A. Bellair, New Haven, in opposition.
The defendants' petition for certification for appeal from the Appellate Court, 119 Conn.App. 808, 990 A.2d 366 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly reverse the trial court's dismissal of the present case for failure to comply with the 'detailed basis' requirement of General Statutes § 52-190a(a)?"